Citation Nr: 1044854	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  03-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee, status 
post arthroscopy, through June 9, 2005.  

2.  Entitlement to a rating in excess of 30 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy since June 9, 2005.  

3.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee through 
May 3, 2009.  

4.  Entitlement to a rating in excess of 20 percent for a left 
knee disability from May 4, 2009.  

5.  Entitlement to a total rating due to individual 
unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Katie K. Molter


INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1963.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In an April 2002 rating decision, the RO, in relevant part, 
granted service connection for degenerative joint disease of the 
right knee, status post arthroscopy, and assigned an initial 20 
percent evaluation based on Diagnostic Code 5010, 38 C.F.R. § 
4.71a (2008), for arthritis, in the absence of limitation of 
motion, with x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; and granted service connection for 
degenerative joint disease of the left knee and assigned an 
initial 10 percent evaluation based on Diagnostic Code 5010 for 
arthritis.

In a December 2002 rating decision, the RO, in relevant part, 
found clear and unmistakable error (CUE) in the April 2002 rating 
decision regarding the assignment of the 20 percent evaluation 
for the Veteran's right knee disability.  The RO explained that 
the evaluation criteria had been improperly applied and proposed 
to reduce the disability rating to 10 percent.  The Veteran was 
so notified in January 2003 and informed of his right to a pre-
determination hearing.  The Veteran did not request such a 
hearing.  Subsequently, in a May 2003 rating decision, the RO 
assigned a 10 percent evaluation for the right knee disability, 
effective August 1, 2003.  Thus, the issues are as listed on the 
title page.

These claims were before the Board in January 2005.  The Board 
denied the Veteran's claims for entitlement to an initial 
disability rating in excess of 10 percent for degenerative joint 
disease of the right knee, status post arthroscopy and 
entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee.  The 
Veteran appealed those decisions to the United States Court of 
Appeals for Veterans Claims.  The Court issued an Order in 
December 2006 which vacated the Board's January 2005 decision and 
remanded the case to the Board.  

In May 2007, the Board issued a decision and remanded the 
Veteran's claims for further notice and development consistent 
with the Court's December 2006 Order.  The RO issued a rating 
decision in June 2009 which granted a 100 percent evaluation of 
degenerative joint disease, status post arthroscopy and 
arthroplasty, right knee, effective June 9, 2005 and an 
evaluation of 30 of percent from August 1, 2006 and a 20 percent 
evaluation for degenerative joint disease, left knee, effective 
May 4, 2009.  

These claims were again before the Board in September 2009.  The 
Board issued a September 2009 decision which denied entitlement 
to an initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy through June 9, 2005, denied entitlement to a rating 
in excess of 30 percent for degenerative joint disease of the 
right knee, status post arthroscopy since June 9, 2005, granted a 
separate rating of 20 percent for lateral instability of the 
right knee, denied entitlement to an initial disability rating in 
excess of 10 percent for degenerative joint disease of the left 
knee through May 3, 2009, and denied entitlement to a rating in 
excess of 20 percent for degenerative joint disease of the left 
knee since May 4, 2009.  The Veteran appealed those decisions to 
the United States Court of Appeals for Veterans Claims.  The 
Court issued an Order granting the parties Joint Motion for 
Remand and remanded issues numbered 1-4 which are listed on the 
title page back to the Board.  

The Board notes that the Veteran was previously denied 
entitlement to a TDIU in a June 2003 rating decision.  The 
Veteran filed a timely notice of disagreement with that decision 
and was issued a statement of the case in June 2004.  However, 
the Veteran never perfected the appeal and that claim for a TDIU 
has been finally adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board has determined that further development of these claims 
is warranted.  

The Joint Motion for Remand indicted two reasons why the 
Veteran's claims needed to be remanded to the Board.  First, the 
record raised a claim for a TDIU.  Secondly, the September 2009 
Board decision did not give adequate reasons and basis for its 
denial of the Veteran's left and right knee increased rating 
claims-namely the Board failed to discuss the Deluca factors 
(when evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher rating in 
cases in which functional loss due to pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2008); DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995)).  

With respect to the claim for a TDIU, the Court has held that a 
TDIU is encompassed in a claim for increased rating or the appeal 
of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Veteran's claims for higher initial ratings for 
his knee disabilities include a claim for TDIU.  

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2010).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2010).

In this case the Veteran stated, during an April 2002 VA 
examination, that he quit working in August 2000 because of 
severe knee problems.  Although the Veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a), the RO should 
consider whether the Veteran is unable to obtain or retain 
substantially gainful employment due to his service connected 
knee disabilities pursuant to 38 C.F.R. § 4.16(b).  

Given the fact that the Veteran has stated that he had to quit 
working in August 2000 due to his knee disabilities, the Board 
also finds that the RO must consider whether the evidence 
presents such an exceptional or unusual disability picture 
requiring that the case be forwarded to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for consideration of the assignment of extraschedular 
ratings.  This referral is required because it is not permissible 
for the Board, in the first instance, to consider the assignment 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. App. 
157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

In addition, the Board finds that the current evidence of record 
is insufficient to determine whether the Veteran experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups.  The Board notes that at the Veteran's most 
recent VA examination in May 2009, the examiner opined that it 
would be mere speculation to state whether there would be pain, 
weakness, incoordination, and lack of endurance of change in 
range of motion with a flare-up of the above-mentioned joints.  
The examiner did not provide a rationale for this opinion.  
Especially given that the majority of the Veteran's medical 
evidence is silent as to Deluca factors and that an April 2003 VA 
examiner stated that there was additional limitation of motion or 
functional impairment during increased use, the Board finds that 
further development is warranted.    

Therefore the Veteran should be scheduled for a VA examination in 
order to assess the current nature and severity of his knee 
disabilities and in order for the Board to obtain additional 
evidence as to whether the Veteran experiences additional 
functional loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-ups.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
by an appropriate examiner for an opinion as 
to the current nature and extent of his 
service-connected right and left knee 
disabilities.  The examiner should identify 
all present manifestations of the service-
connected disabilities and conduct all tests 
and studies deemed necessary.  The examiner 
should discuss any additional limitation 
of motion due to pain, weakness, 
fatigability, incoordination or pain on 
movement of a joint, including use 
during flare-ups.

If any opinion cannot be rendered without 
resort to speculation, the physician must 
explain the basis for this conclusion, 
indicate that he has considered all 
procurable and assembled data, and indicate 
that he has considered any relevant medical 
literature.

The examiner should also provide a full 
description of the effects of the service-
connected disability upon the Veteran's 
employment and daily life.  Particular 
emphasis should be placed upon any manifest 
limitation of activity alleged by the 
Veteran.

The claims file must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  After completing the above development, 
consider whether the Veteran's TDIU and 
increased rating claims warrant referral to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for a determination of whether his 
disability picture requires the assignment of 
an extraschedular rating under 38 C.F.R. §§ 
3.321 and 4.16(b) (2010).  If they do, refer 
the claims to the Under Secretary for 
Benefits or the Director of the Compensation 
and Pension Service for consideration.  

3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, following a 
review of the entire claims file, 
readjudicate the Veteran's claims, in light 
of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
ratings assigned for the Veteran's right and 
left knee disabilities should include 
consideration of whether staged ratings, 
pursuant to Hart v. Mansfield, 21 Vet. App. 
505 (2007) (a claimant may experience 
multiple distinct degrees of disability that 
might result in different levels of 
compensation from the time the increased 
rating claim was filed until a final decision 
is made) are appropriate.  If the benefit 
sought is not granted to the Veteran's 
satisfaction, send him and his representative 
a Supplemental Statement of the Case and give 
them time to respond to it before returning 
the case to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


